—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered December 15, 1992, convicting him of attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence showed that the defendant and his business partner purchased and received only one design computer for their Brooklyn knitwear factory, that the partner took the computer when the partnership dissolved, that the defendant knew the computer was not in his factory when it was thereafter destroyed by fire and that he, nonetheless, listed the computer in the claim he submitted to his fire insurance carrier. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
There was sufficient evidence for the jury to find that the defendant possessed the intent to steal while in Kings County so as to place venue in that county (see, CPL 20.40 [1] [a]; People v Moore, 46 NY2d 1; People v Tullo, 34 NY2d 712; People v Chaitin, 94 AD2d 705, affd. 61 NY2d 683).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.